DETAILED ACTION
The RCE after Notice of Allowance filed March 21, 2022, and the information disclosure statement (IDS) filed March 21, 2022 have been entered.
Claims 1-26 are pending. Claims 3, 5-6, 17-21 and 23-26 have been cancelled. Claims 1, 12 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2014/0036581) in view of e.g., Ishizu et al. (US 2019/0355397).
Regarding independent claim 22, Agarwal et al. teach a memory (see FIG. 1), comprising: 
a bit line (BT); 
a complement bit line (BC); 
a bitcell (110) configured to store a bit; 
a first cross-coupled transistor (T4) having a gate connected to the complement bit line and a drain connected to the bit line; 
a sense amplifier (145) having a sense node; 
a first charge-transfer transistor (T6) coupled between the bit line (BT) and the sense node (BT1); 
a charge-transfer driver (Col Select) configured to charge a gate of the first charge-transfer transistor to a gate voltage during a charge-transfer period; and 
a second cross-coupled transistor (T5) having a gate connected to the bit line and a drain connected to the complement bit line, 
wherein the charge-transfer driver is configured to cause the first charge-transfer transistor to conduct responsive to the bit being equal to a first binary value, and to cause the first charge-transfer transistor to remain off responsive to the bit being equal to a complement of the first binary value (see FIG. 1 and accompanying disclosure, i.e., charging transfer from BT to BT1 through T6), 
wherein the first cross-coupled transistor (T4) and the second cross-coupled transistor (T5) each comprises a PMOS cross-coupled transistor.
Agarwal et al. do not explicitly disclose Col Select (claimed charge-transfer driver) comprises an inverter or a dummy bit line.

For support, of the above asserted facts, see for example, Ishizu et al. (US 2019/0355397), FIG. 3, RDE.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Ishizu et al. to the teaching of Agarwal et al., such that a memory read data path circuit, as taught by Agarwal et al., utilizes inverter enabling read data path, as taught by Ishizu et al., for the purpose of enabling PMOS transistor with positive enable signal, further these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 1-2, 4 and 7-16 are allowed.

Response to Arguments

Accordingly, the Notice of Allowance mailed 03/02/2022 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825